Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of List 1 Species II, List 2 Species III, and List 3 Species II in the reply filed on 3/30/2022 is acknowledged. No claims are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 6/26/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein (foreign documents CN 1674961 and JP 2005528960) has not been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elen Wetzel, Reg. No. 69,563, on 5/18/2022.

The application has been amended as follows: 

Claim 5:
Line 5, “handle” has been changed to --handle assembly--.

Claim 6:
Lines 3-4, “the handle” has been changed to --the handle assembly--.

Claim 10:
Line 1, “comprising” has been changed to --further comprising--.

Claim 14:
Last line, “assembly.” has been changed to --assembly, wherein the supplemental weight is nested within a pocket defined by the first weight--. 

Claim 15 has been canceled.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The closest prior art of record is US 2004/0005968 (Crawford et al.).
Regarding claim 1, Crawford et al. discloses an adjustable dumbbell system 10 (see FIG. 7 below), comprising: a handle assembly 18 comprising one or more discs 24a-d that rotate about a longitudinal axis of the handle assembly for selectively coupling one or more of a plurality of weights 16 to the handle assembly depending upon a rotational orientation of at least one disc of the one or more discs (para 0089), wherein the at least one disc 24a-d comprises a first face 104 (see FIG. 8 below) and a second face 108 opposite the first face (see FIG. 9 below), wherein the at least one disc comprises a first weight selection feature 96 on the first face (para 0106, FIG. 8), wherein the first weight selection feature is configured to engage a first weight from the plurality of weights for selectively coupling the first weight to the handle assembly (para 0106). However, Crawford et al. fails to disclose a second weight selection feature on the second face, wherein the second weight selection feature is configured to engage a second weight from the plurality of weights for selectively coupling the second weight to the handle assembly. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Crawford et al. to arrive at the claimed invention.
Regarding claim 14, Crawford et al. discloses an adjustable dumbbell system 10 (see FIG. 7 below), comprising: a handle assembly 18: a base 12 (FIG. 2); a first weight 16 supported by the base 12 and selectively joined to the handle assembly 18 depending upon a rotational orientation of a first disc 24 with respect to the first weight (FIGS. 1-2 and 7, para 0089), wherein the first disc 24 rotates about a longitudinal axis of the handle assembly (para 0089); and a supplemental weight 16 (any of the other plurality of weights 16 shown in FIG. 1 can be interpreted as a supplemental weight) selectively supported by the first weight and selectively joined to the handle assembly independent of the first weight depending upon a rotational orientation of a second disc 24 (another collar 24 - FIG. 7) with respect to the supplemental weight (FIGS. 1-2 and 7, para 0089), wherein the second disc 24 rotates about the longitudinal axis of the handle assembly (para 0089), wherein the supplemental weight is supported by the first weight when the first weight is joined to the handle assembly joining the first weight and the supplemental weight to the handle assembly (FIGS. 1-2 and 7). However, Crawford et al. fails to disclose wherein the supplemental weight is nested within a pocket defined by the first weight. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Crawford et al. to arrive at the claimed invention.

    PNG
    media_image1.png
    537
    977
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    821
    785
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    870
    817
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784